PER CURIAM.
Appellant seeks review of a judgment of conviction based upon a jury verdict finding him guilty of murder in the second degree. Appellant was sentenced to serve thirty years in the state penitentiary.
Appellant’s sole point on appeal is whether the trial court erred in sustaining the prosecutor’s objection to the introduction of the defendant’s signed statement to police that he killed E. J. Pierce in self defense.
Appellant contends that the statement was crucial to his defense and such exclusion denied him due process of law under the. fifth and fourteenth amendments to the United States Constitution and Article 1, Section 9, of the Florida Constitution.
The point relied on by appellant for reversal has been carefully considered by us in the light of the record, briefs and argument of counsel.
We find no reversible error has been shown. The verdict is supported by the evidence and the trial court’s ruling on the objection to the introduction of the defendant’s signed statement to the police, *71did not, on the record and under the law, constitute harmful error. Fla.Stat. § 924.-33, F.S.A.; Fla.Stat. 59.041, F.S.A.; Cornelius v. State, Fla. 1950, 49 So.2d 332; Brantley v. State, Fla. 1973, 279 So.2d 290.
Affirmed.